 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                 SOUTHERN DIVISION
10
     MICHAEL DEAN STARKEY AND                   Case No. 8:19-cv-01588-JVS-JDEx
11   NANCY GRACE TY-STARKEY,
12                                              STIPULATED PROTECTIVE
                  Plaintiffs,                   ORDER
13
     v.
14

15   RUSHMORE LOAN MANAGEMENT
     SERVICES LLC, TRANS UNION
16
     LLC, EQUIFAX INFORMATION
17   SERVICES LLC, and EXPERIAN
     INFORMATION SOLUTIONS, INC.,
18

19
                 Defendants.

20         Pursuant to the Stipulation of the Parties (Dkt. 66), and good cause
21   appearing therefor, the Court finds and orders as follows.
22
     1.    INTRODUCTION
23         1.1    PURPOSES AND LIMITATIONS
24         Discovery in this action is likely to involve production of confidential,
25   proprietary, or private information for which special protection from public



                                             -1-
 1   disclosure and from use for any purpose other than prosecuting this litigation may
 2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 3   enter the following Stipulated Protective Order. The parties acknowledge that this

 4
     Order does not confer blanket protections on all disclosures or responses to discovery

 5
     and that the protection it affords from public disclosure and use extends only to the
     limited information or items that are entitled to confidential treatment under the
 6
     applicable legal principles. The parties further acknowledge, as set forth in Section
 7
     12.3, below, that this Stipulated Protective Order does not entitle them to file
 8
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 9
     that must be followed and the standards that will be applied when a party seeks
10
     permission from the court to file material under seal.
11
           1.2    GOOD CAUSE STATEMENT
12
           The Parties seek protection for all confidential proprietary documents,
13
     testimony, transcripts and other materials in this action produced by any party or
14   non-party and the information contained therein. The documents to be produced by
15   Defendants contains critical information regarding their computer system involved
16   in credit reporting. These defendants’ credit-reporting businesses rely on the use of
17   their computer hardware and software. Defendants have worked hard and incurred
18   great cost to update their computer hardware and software to create the best possible
19   credit-reporting systems.
20         In order to operate national credit reporting services, defendants Trans Union

21
     LLC (“Trans Union”), Equifax Information Services, LLC. (“Equifax”), and

22
     Experian Information Solutions, Inc. (“Experian”) had to design unique computer
     systems to process information received from tens of thousands of diverse lenders
23
     and other entities involved in the credit industry, from the public record and from
24
     other sources. Extremely sophisticated and unique computer software designs were
25
     necessary to allow these defendants to process that information in the form of credit



                                              -2-
 1   reports as accurately as possible when a consumer applies for credit.          These
 2   defendants have spent hundreds of millions of dollars and countless hours of
 3   employee time developing their unique and sophisticated computer systems.

 4
           The sophistication of Experian, Equifax, and Trans Union’s separate

 5
     computer systems is a major advantage for each in the marketplace.              Were
     information about their highly sophisticated computer systems to get into the hands
 6
     of competitors (including each other as defendants in this action), it would enable
 7
     the competitors to enhance their own systems and, in so doing, remove the marketing
 8
     edge currently enjoyed by each of them. Similarly, were information about the
 9
     design and workings of those systems to get into the hands of a would-be competitor,
10
     it would greatly facilitate that would-be competitor's efforts to develop its own
11
     sophisticated computer system. Each of these would have a serious financial impact
12
     on these defendants. Were this same type of information to get into criminal hands,
13
     it would facilitate the efforts of those who seek to improperly access these
14   defendants’ files on consumers and perpetrate identity fraud. It would also facilitate
15   the efforts of those who seek to make changes to information in consumers’ files. In
16   addition to impairing the privacy of consumers, such actions could lead to a loss of
17   confidence in these defendants. This loss of confidence, critical in the credit
18   reporting business, could put these defendants out of business.
19         Finally, Plaintiff and Defendants will be disclosing Plaintiffs’ sensitive
20   personal information, and confidential information of other individuals may also be

21
     disclosed. It is extremely important that this information remain protected and not

22
     be readily available due to the dangers of identity theft.
     2.    DEFINITIONS
23
           2.1    Action: Michael Dean Starkey v. Rushmore Loan Management et al.,
24
     pending in the United States District Court for the Central District of California,
25




                                               -3-
 1   Western Division – Los Angeles, bearing Case No. Case No. 8:19-cv-01588-JVS-
 2   JDE.
 3          2.2    Challenging Party: a Party or Non-Party that challenges the designation

 4
     of information or items under this Order.

 5
            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
     how it is generated, stored or maintained) or tangible things that qualify for
 6
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 7
     Good Cause Statement.
 8
            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 9
     their support staff).
10
            2.5    Designating Party: a Party or Non-Party that designates information or
11
     items that it produces in disclosures or in responses to discovery as
12
     “CONFIDENTIAL.”
13
            2.6    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced or
16   generated in disclosures or responses to discovery in this matter.
17          2.7    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20          2.8    House Counsel: attorneys who are employees of a party to this Action.

21
     House Counsel does not include Outside Counsel of Record or any other outside

22
     counsel.
            2.9    Non-Party: any natural person, partnership, corporation, association, or
23
     other legal entity not named as a Party to this action.
24
            2.10 Outside Counsel of Record: attorneys who are not employees of a party
25
     to this Action but are retained to represent or advise a party to this Action and have



                                               -4-
 1   appeared in this Action on behalf of that party or are affiliated with a law firm, which
 2   has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,

 4
     employees, consultants, retained experts, and Outside Counsel of Record (and their

 5
     support staffs).
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 6
     Discovery Material in this Action.
 7
           2.13 Professional Vendors: persons or entities that provide litigation support
 8
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 9
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
10
     and their employees and subcontractors.
11
           2.14 Protected Material:       any Disclosure or Discovery Material that is
12
     designated as “CONFIDENTIAL.”
13
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
14   from a Producing Party.
15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.

21
           Any use of Protected Material at trial will be governed by the orders of the

22
     trial judge. This Order does not govern the use of Protected Material at trial.
     4.    DURATION
23
           Even after final disposition of this litigation, the confidentiality obligations
24
     imposed by this Order shall remain in effect until a Designating Party agrees
25
     otherwise in writing or a court order otherwise directs. Final disposition shall be



                                               -5-
 1   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 2   or without prejudice; and (2) final judgment herein after the completion and
 3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

 4
     including the time limits for filing any motions or applications for extension of time

 5
     pursuant to applicable law.
     5.    DESIGNATING PROTECTED MATERIAL
 6
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7
     Each Party or Non-Party that designates information or items for protection under
 8
     this Order must take care to limit any such designation to specific material that
 9
     qualifies under the appropriate standards. The Designating Party must designate for
10
     protection only those parts of material, documents, items, or oral or written
11
     communications that qualify so that other portions of the material, documents, items,
12
     or communications for which protection is not warranted are not swept unjustifiably
13
     within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must

21
     promptly notify all other Parties that it is withdrawing the inapplicable designation.

22
           5.2    Manner and Timing of Designations. Except as otherwise provided in
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24
     under this Order must be clearly so designated before the material is disclosed or
25
     produced.



                                              -6-
 1         Designation in conformity with this Order requires:
 2         (a)     for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial

 4
     proceedings), that the Producing Party affix at a minimum, the legend

 5
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
     contains protected material. If only a portion or portions of the material on a page
 6
     qualifies for protection, the Producing Party also must clearly identify the protected
 7
     portion(s) (e.g., by making appropriate markings in the margins).
 8
                 A Party or Non-Party that makes original documents available for
 9
     inspection need not designate them for protection until after the inspecting Party has
10
     indicated which documents it would like copied and produced. During the inspection
11
     and before the designation, all of the material made available for inspection will be
12
     deemed “CONFIDENTIAL.”            After the inspecting Party has identified the
13
     documents it wants copied and produced, the Producing Party must determine which
14   documents, or portions thereof, qualify for protection under this Order. Then, before
15   producing the specified documents, the Producing Party must affix the
16   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
17   portion or portions of the material on a page qualifies for protection, the Producing
18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
19   markings in the margins).
20         (b)     for testimony given in depositions that the Designating Party identify

21
     the Disclosure or Discovery Material on the record, before the close of the deposition

22
     all protected testimony.
           (c)     for information produced in some form other than documentary and for
23
     any other tangible items, that the Producing Party affix in a prominent place on the
24
     exterior of the container or containers in which the information is stored the legend
25
     “CONFIDENTIAL.” If only a portion or portions of the information warrants



                                              -7-
 1   protection, the Producing Party, to the extent practicable, shall identify the protected
 2   portion(s).
 3         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

 4
     failure to designate qualified information or items does not, standing alone, waive

 5
     the Designating Party’s right to secure protection under this Order for such material.
     Upon timely correction of a designation, the Receiving Party must make reasonable
 6
     efforts to assure that the material is treated in accordance with the provisions of this
 7
     Order.
 8
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
           6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
10
     designation of confidentiality at any time that is consistent with the Court’s
11
     Scheduling Order.
12
           6.2     Meet and Confer. The Challenging Party will initiate the dispute
13
     resolution process under Local Rule 37.1 et seq. or follow the procedures for
14   informal, telephonic discovery hearings on the Court's website.
15         6.3     The burden of persuasion in any such challenge proceeding shall be on
16   the Designating Party. Frivolous challenges, and those made for an improper purpose
17   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
18   expose the Challenging Party to sanctions. Unless the Designating Party has waived
19   or withdrawn the confidentiality designation, all parties shall continue to afford the
20   material in question the level of protection to which it is entitled under the Producing

21
     Party’s designation until the Court rules on the challenge.

22
           6.4     If written agreement is reached confirming or waiving the
     CONFIDENTIAL designation as to any documents or testimony subject to the
23
     objection, the designating party shall serve on all parties a notice specifying the
24
     documents and the nature of the agreement. If any party disputes the other party’s
25
     designation of a document as confidential, the burden of proof resides with the party



                                               -8-
 1   asserting confidentiality to prove that it deserves such treatment. The party who
 2   marked the document as confidential shall seek a protective order from the Court to
 3   maintain the Confidential designation within 30 days following the Parties meet and

 4
     confer. Until the court rules on the challenge, all parties must continue to treat the

 5
     materials as Confidential Information under the terms of this Order.

 6
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
 8
     disclosed or produced by another Party or by a Non-Party in connection with this
 9
     Action only for prosecuting, defending, or attempting to settle this Action. Such
10
     Protected Material may be disclosed only to the categories of persons and under the
11
     conditions described in this Order. When the Action has been terminated, a
12
     Receiving Party must comply with the provisions of section 13 below (FINAL
13
     DISPOSITION).
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving    Party   may       disclose   any   information   or   item    designated
20   “CONFIDENTIAL” only to:

21
                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as

22
     well as employees of said Outside Counsel of Record to whom it is reasonably
     necessary to disclose the information for this Action;
23
                  (b) the officers, directors, and employees (including House Counsel) of
24
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
25




                                               -9-
 1               (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4
                 (d) the Court and its personnel;

 5
                 (e) court reporters and their staff;
                 (f) professional jury or trial consultants, mock jurors, and Professional
 6
     Vendors to whom disclosure is reasonably necessary for this Action and who have
 7
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8
                 (g) the author or recipient of a document containing the information or
 9
     a custodian or other person who otherwise possessed or knew the information;
10
                 (h) during their depositions, witnesses, and attorneys for witnesses, in
11
     the Action to whom disclosure is reasonably necessary provided: (1) the deposing
12
     party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
13
     they will not be permitted to keep any confidential information unless they sign the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
15   agreed by the Designating Party or ordered by the court. Pages of transcribed
16   deposition testimony or exhibits to depositions that reveal Protected Material may
17   be separately bound by the court reporter and may not be disclosed to anyone except
18   as permitted under this Stipulated Protective Order; and
19               (i) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the parties engaged in settlement discussions.

21
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

22
     IN OTHER LITIGATION
           If a Party is served with a subpoena or a court order issued in other litigation
23
     that compels disclosure of any information or items designated in this Action as
24
     “CONFIDENTIAL,” that Party must:
25




                                              - 10 -
 1                (a)   promptly notify in writing the Designating Party.              Such
 2   notification will include a copy of the subpoena or court order;
 3                (b) promptly notify in writing the party who caused the subpoena or

 4
     order to issue in the other litigation that some or all of the material covered by the

 5
     subpoena or order is subject to this Protective Order. Such notification will include
     a copy of this Stipulated Protective Order; and
 6
                  (c)   cooperate with respect to all reasonable procedures sought to be
 7
     pursued by the Designating Party whose Protected Material may be affected.
 8
           If the Designating Party timely seeks a protective order, the Party served with
 9
     the subpoena or court order shall not produce any information designated in this
10
     action as “CONFIDENTIAL” before a determination by the court from which the
11
     subpoena or order issued, unless the Party has obtained the Designating Party’s
12
     permission. The Designating Party shall bear the burden and expense of seeking
13
     protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17   PRODUCED IN THIS LITIGATION
18                (a) The terms of this Order are applicable to information produced by
19   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the

21
     remedies and relief provided by this Order. Nothing in these provisions should be

22
     construed as prohibiting a Non-Party from seeking additional protections.
                  (b) In the event that a Party is required, by a valid discovery request, to
23
     produce a Non-Party’s confidential information in its possession, and the Party is
24
     subject to an agreement with the Non-Party not to produce the Non-Party’s
25
     confidential information, then the Party shall:



                                              - 11 -
 1                   (1) promptly notify in writing the Requesting Party and the Non-
 2   Party that some or all of the information requested is subject to a confidentiality
 3   agreement with a Non-Party;

 4
                     (2) promptly provide the Non-Party with a copy of the Stipulated

 5
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
     specific description of the information requested; and
 6
                     (3) make the information requested available for inspection by the
 7
     Non-Party, if requested.
 8
                  (c) If the Non-Party fails to seek a protective order from this court
 9
     within 14 days of receiving the notice and accompanying information, the Receiving
10
     Party may produce the Non-Party’s confidential information responsive to the
11
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
12
     Party shall not produce any information in its possession or control that is subject to
13
     the confidentiality agreement with the Non-Party before a determination by the
14   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
15   expense of seeking protection in this court of its Protected Material.
16         Absent a court order to the contrary, the Non-Party will bear the burden and
17   expense of seeking protection in this court of its Protected Material.
18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this

21
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in

22
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
23
     persons to whom unauthorized disclosures were made of all the terms of this Order,
24
     and (d) request such person or persons to execute the “Acknowledgment and
25
     Agreement to Be Bound” that is attached hereto as Exhibit A.



                                              - 12 -
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain

 4
     inadvertently produced material is subject to a claim of privilege or other protection,

 5
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 6
     may be established in an e-discovery order that provides for production without prior
 7
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 8
     parties reach an agreement on the effect of disclosure of a communication or
 9
     information covered by the attorney-client privilege or work product protection, the
10
     parties may incorporate their agreement in the stipulated protective order submitted
11
     to the court.
12
     12.   MISCELLANEOUS
13
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14   person to seek its modification by the Court in the future.
15         12.2 Right to Assert Other Objections. By stipulating to the entry of this
16   Protective Order no Party waives any right it otherwise would have to object to
17   disclosing or producing any information or item on any ground not addressed in this
18   Stipulated Protective Order. Similarly, no Party waives any right to object on any
19   ground to use in evidence of any of the material covered by this Protective Order.
20         12.3 Filing Protected Material. Filing Protected Material. A Party that seeks

21
     to file under seal any Protected Material must comply with Civil Local Rule 79-5.

22
     Protected Material may only be filed under seal pursuant to a court order authorizing
     the sealing of the specific Protected Material at issue. If a Party's request to file
23
     Protected Material under seal is denied by the court, then the Receiving Party may
24
     file the information in the public record unless otherwise instructed by the court.
25
     13.   FINAL DISPOSITION



                                              - 13 -
 1         After the final disposition of this Action, as defined in paragraph 4, within 60
 2   days of a written request by the Designating Party, each Receiving Party must return
 3   all Protected Material to the Producing Party or destroy such material. As used in

 4
     this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 5
     summaries, and any other format reproducing or capturing any of the Protected
     Material. Whether the Protected Material is returned or destroyed, the Receiving
 6
     Party must submit a written certification to the Producing Party (and, if not the same
 7
     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 8
     (by category, where appropriate) all the Protected Material that was returned or
 9
     destroyed and (2)affirms that the Receiving Party has not retained any copies,
10
     abstracts, compilations, summaries or any other format reproducing or capturing any
11
     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in
17   Section 4 (DURATION).
18         14.    Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, contempt proceedings and/or monetary
20   sanctions.
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
     DATED: April 03, 2020
22
                                             _________________________________
23
                                             JOHN D. EARLY
24                                           United States Magistrate Judge

25




                                              - 14 -
 1
                            EXHIBIT “A”
 2
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________________________________ [full name] of
 4
     _________________________________________________[full address], declare
 5
     under penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Central
 7   District of California on April 3, 2020 in the case of Michael Dean Starkey, et al. v.
 8   Rushmore Loan Management et al., United States District Court for the Central
 9   District of California Case No. Case No. 8:19-cv-01588-JVS-JDE. I agree to comply
10   with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Stipulated Protective

14
     Order to any person or entity except in strict compliance with the provisions of this

15
     Order.
           I further agree to submit to the jurisdiction of the United States District Court
16
     for the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action.
19
           I hereby appoint _____________________________________ [full name] of
20
     __________________________________ [full address and telephone number] as
21
     my California agent for service of process in connection with this action or any
22
     proceedings related to enforcement of this Stipulated Protective Order.
23
     Date: ___________________________________________________________
24   City and State where signed: _________________________________________
25   Printed name: _____________________________________________________



                                              - 15 -
     Signature: ________________________________________________________
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      - 16 -
